Citation Nr: 1201698	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO. 10-35 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an apportioned share of the Veteran's non-service-connected pension benefits. 


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from July 1972 to March 1973. The appellant is his former spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. The Columbia, South Carolina VA RO holds jurisdiction over the Veteran's claims file. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

This is an appeal of a contested claim. Neither the Veteran nor the appellant is represented in this matter. 

REMAND

A claim for an apportionment is a "contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, and 19.102. 

Upon the filing of a notice of disagreement (NOD) in a simultaneously contested claim, all interested parties and their representatives are to be furnished a copy of the statement of the case (SOC). See 38 C.F.R. § 19.101. When a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal is furnished to the other contesting parties, to the extent that it contains information directly affecting the payment or potential payment of the benefit which is the subject of the contested claim. See 38 U.S.C.A. § 7105A; 38 C.F.R. § 19.102. The appellant filed an NOD in February 2010 and the RO issued a SOC in August 2010. She filed her substantive appeal in August 2010. However, the record does not show that the Veteran was provided with a copy of the SOC or the substantive appeal. The substantive appeal did not contain information affecting the payment or potential payment of the benefit, so there was no need for the RO to provide a copy to the Veteran. However, on remand, the RO should provide the Veteran with a copy of the SOC that was issued to the appellant. Id. 

The Veteran and the appellant were scheduled to testify at a travel board hearing in May 2011. The appellant failed to appear at the hearing. However, in August 2011, she requested that the hearing be rescheduled. She stated that she failed to appear at the hearing because she was attending her cousin's funeral in New York and had remained there until August. She has provided notification of good cause for her failure to appear for the hearing. See 38 C.F.R. § 20.704. In view of the foregoing, and to ensure full compliance with due process requirements, this case must be remanded to the RO that a travel board hearing may be scheduled. 38 C.F.R. 
§§ 19.9, 20.704 (2011).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a copy of the August 2010 SOC that was issued to the appellant. 

2. Schedule the Veteran and appellant for a travel board hearing at the RO at the earliest available opportunity. The RO should notify the Veteran and the appellant of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2011). After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures. 

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and the appellant should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


